Citation Nr: 0941600	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  09-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle injury.

5.  Entitlement to service connection for a bilateral foot 
disorder, to include plantar fasciitis.

6.  Entitlement to service connection for a skin disorder, to 
include dermal hypersensitivity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
February 1990, from February 1991 to June 1991, and from 
February 2003 to November 2004. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland , Ohio .

The claims of entitlement to service connection for residuals 
of a right ankle injury, a bilateral foot disorder, and a 
skin disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claimed in-service stressors concerning exposure to an 
improvised explosive device (IED) and an Iraqi child gaining 
unauthorized access to his convoy vehicle are supported by 
credible supporting evidence.

2.  There is competent medical evidence showing that PTSD is 
related to corroborated stressors in service.

3.  Competent medical evidence shows that bilateral carpal 
tunnel syndrome was manifested to a compensable degree within 
one year of the Veteran's separation from his last period of 
active duty.

4.  Competent evidence shows that sleep apnea is related to 
the sleep complaints noted in service.

5.  A May 2006 rating decision denying entitlement to service 
connection for residuals of a right ankle injury is final in 
the absence of a perfected appeal.

6.  The evidence associated with the claims file since the 
May 2006 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a right ankle injury.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Bilateral carpal tunnel syndrome is presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  Sleep apnea was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

4.  The May 2006 rating decision denying entitlement to 
service connection for residuals of a right ankle injury is 
final.  New and material evidence sufficient to reopen the 
claim has been submitted.  38 U.S.C.A. §§  5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for PTSD.

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

In this case, a July 2008 VA psychiatric consult includes a 
diagnosis of PTSD.  The service treatment records reveal an 
October 2004 post deployment history which included the 
appellant expressing fear that he would be killed, that he 
felt depressed, and that he had little pleasure or interest 
in doing anything.  He was also concerned that he might lose 
control and hurt someone.  The Veteran's alleged stressors, 
to include exposure to IED attacks and an Iraqi child gaining 
unauthorized access to his convoy vehicle, are supported by 
credible supporting evidence in the form of a credible 
statement from a fellow veteran.  The July 2008 VA 
psychiatric consult reflects that the Veteran's PTSD is 
related to these stressors.  As there is no competent 
evidence to the contrary, service connection is in order.  
38 U.S.C.A. §§ 1110, 5107.

The benefit sought on appeal is allowed.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

The requirements of the VCAA have been met.  Given the 
decision below, a detailed explanation of how VA complied 
with the Act is unnecessary.

An October 2005 VA treatment record reveals a diagnosis of 
bilateral carpal tunnel syndrome within one year of the 
Veteran's separation from his last period of active duty.  
Phalen's sign showed some tingling in the middle fingers.  
Therefore, the medical evidence reflects that bilateral 
carpal tunnel syndrome was manifested to a compensable degree 
within one year of the Veteran's separation from his last 
period of active duty.  As there is no competent evidence to 
the contrary, service connection is in order.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.307, 3.309.

The benefit sought on appeal is allowed.

3.  Entitlement to service connection for sleep apnea.

The requirements of the VCAA have been met.  Given the 
decision below, a detailed explanation of how VA complied 
with the Act is unnecessary.

The Veteran's August and October 2004 post-deployment health 
assessments reflect that he reported still feeling tired 
after sleeping.  The Veteran's spouse stated that he snored 
very loudly and gasped for breath since his return from his 
final period of active duty.  At the April 2009 hearing, the 
Veteran testified that a fellow soldier complained of his 
snoring during that final period of active duty.  The Veteran 
is competent to report his in-service sleep symptomatology, 
and the undersigned finds his testimony credible.  VA 
treatment records show that medical professionals have 
diagnosed sleep apnea.  As there is no competent evidence to 
the contrary indicating that the Veteran's sleep apnea is 
unrelated to his in-service sleep problems service connection 
is in order.  38 U.S.C.A. §§ 1110, 5107.

The benefit sought on appeal is allowed.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle injury.

Under the VCAA, VA has certain duties to notify and assist 
the appellant.  Given the fact that the Board is reopening 
the claim of entitlement to service connection for residuals 
of a right ankle injury and remanding the case for further 
development, it is not necessary to review whether VA has 
fully complied with the VCAA.

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009). 
If a claim has been previously denied and that decision is 
final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
evidence will be presumed credible.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the May 2006 rating decision, which denied 
entitlement to service connection for residuals of a right 
ankle injury, the evidence of record consisted of some 
service treatment records, a VA examination report, VA 
treatment records, and the Veteran's contentions.  The 
limited service treatment records show that in May 1991 the 
Veteran injured his left ankle.  A January 2006 VA 
examination report includes a clinical impression of a right 
ankle injury with residuals of instability requiring the use 
of a brace, but with negative x-ray findings.  The RO 
determined that service connection for residuals of a right 
ankle injury should be denied because of the lack of evidence 
of an in-service injury and a current disability.  The 
Veteran did not perfect an appeal.  38 C.F.R. § 20.200 
(2009).  Hence, the May 2006 rating decision is final.  38 
U.S.C.A. § 7105.

The Veteran submitted a request to reopen his claim of 
entitlement to service connection for residuals of a right 
ankle injury in September 2008.  The Veteran testified that 
his injured ankle was misidentified during in-service 
treatment.  An April 2009 private treatment record reflects 
an assessment of a chronic ankle instability to inversion 
involving the right ankle.  

The Veteran's testimony and the April 2009 private treatment 
record relate to unestablished facts necessary to 
substantiate his claim, which is evidence of an in-service 
injury and current disability.  Thus, the evidence is 
considered new and material, and the claim is reopened.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.

Entitlement to service connection for sleep apnea is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a right 
ankle injury is reopened.


REMAND

A March 2009 reserve physical profile shows that the Veteran 
required a Physical Evaluation Board.  Thus, there may be 
additional service treatment records that VA has to obtain.

At the April 2009 hearing, the Veteran testified that he 
received private medical treatment for his right ankle 
disability within one year of his separation from the term of 
active duty which ended in June 1991.  VA should attempt to 
obtain these records.

In light of the Veteran's testimony regarding in-service 
insect bites and ill-fitting boots, coupled with medical 
evidence showing diagnoses of skin, ankle, and foot 
disabilities, VA examinations are necessary for the 
adjudication of these claims.

Finally, the RO completed the last request for VA treatment 
records in February 2009.  The RO should obtain any recent VA 
treatment records which may show a nexus between any current 
right ankle and/or foot disorder and service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran if he 
has underwent an Army Physical Evaluation 
Board.  If the Veteran has, the RO should 
contact the Veteran's Army Reserve unit 
or, if applicable, the service department 
and obtain the Physical Evaluation Board 
report and all associated records.  Any 
such records so obtained should be 
associated with the Veteran's VA claims 
folder.  If the RO cannot locate these 
records, it must specifically document 
the attempts that were made to locate 
them, and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.
 
2.  The RO should obtain any treatment 
records from the VA medical center in 
Columbus, Ohio since February 2009.  Any 
such records should be associated with 
the Veteran's VA claims folder.  Again, 
if the RO cannot locate these records, it 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.
 
3.  The RO should ask the Veteran to 
identify all private treatment for his 
right ankle disability, to include 
treatment for right ankle arthritis 
within one year of his separation from 
any period of active duty.  The RO should 
obtain any identified records and 
associate such records with the Veteran's 
claims folder.

4.  Thereafter, the Veteran must be 
examined to determine whether he has a 
right ankle and/or a foot disorder due to 
service.  The claims folder is to be made 
available to the examiner to review.  The 
examiner must opine whether it is at 
least as likely as not, i.e., is there at 
least a 50/50 chance, that the Veteran 
has a current right ankle disability as a 
result of service.  The examiner must 
also opine whether it is at least as 
likely as not that the Veteran has a 
current foot disability as a result of 
service, to include due to allegedly 
wearing ill-fitting boots in service.  A 
complete rationale must be provided for 
any opinion offered.

5.  The Veteran should be afforded a VA 
examination to address whether it is at 
least as likely as not that he has a 
current skin disorder due to service, 
including due to in-service insect bites.  
The claims folder is to be made available 
to the examiner to review.  A complete 
rationale must be provided for any 
opinion offered.

6.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the development requested, the 
RO should review the examination reports 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

8.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for residuals of a 
right ankle injury, a bilateral foot 
disorder, and a skin disorder.  If any 
benefit is not granted, the Veteran must 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


